DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2020 has been entered.
Claims 1-5, 10-13, and 16-20 remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 10, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 12, it is unclear adequate support exists for the recited arbitrary waveform generator AND two signal generators.  See paragraph 0084 of the disclosure, which discloses that either can be used.  Said interpretation is used below.

Claims 1-5, 10-13, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claims 1 and 10-11, applicant’s specification appears absent of any disclosure of how the first and second frequency signals are combined to form the combined stimulating signal or the resulting mixed conductance output signal.  The disclosure does not provide any working examples and no direction is provided by the inventor to show the specifics of the combined stimulating signal or mixed conductance signal.  Given the knowledge of one of ordinary skill in the art and the breadth of said limitation claimed, which does not provide any specialized knowledge of said combined stimulating signal or mixed conductance signal, the lack of support for how the combined signal or mixed conductance signal is formed 
Claims 1-5, 12-13, and 16-20 are rejected by virtue of dependency on the above claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In regard to Claim 3, it is unclear if “a conductance measurement” is the same or different from that recited in Claim 1.  Clarification is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassab (US Pub No. 20090204029) in view of Gopakumaran et al (US Pat 5882312), Wahlgren et al (US Pub No. 20090157149), and Drinan et al (US Pub No. US 20040019292).

In regard to Claims 1, 5, and 10, Kassab discloses a method of obtaining a cross-sectional area of a luminal organ using impedance, comprising the steps of: positioning at least part of a detection device 20 into a luminal organ at a first location, the detection device having a detector comprising electrodes 26, 28 (0062, 0064); introducing a first frequency at a first time through the detector of the detection device within the luminal organ (0058); obtaining a conductance measurement at a second time using the detector of the device associated with the frequency using current provided to the detector from a stimulator 51, 52 when a solution having a known conductivity that has been introduced into the luminal organ is present at 
However, Kassab does not expressly disclose introducing as a combined signal a plurality of frequencies at the first time with a frequency generator in communication with detection device and a plurality of conductance measurements obtained at the second time using the detector of the device associated with the plurality of frequencies.  It is noted that Kassab discloses obtaining a plurality of conductance measurements in combination together as broadly as has been claimed (0106, abst).  Gopakumaran et al teach that it is well known in the art to use two signals, each having a different frequency, to effectively determine tissue conductance based on the changes in the frequency (abst). 
Wahlgren et al teach that it is well known in the art to provide a combined or dual stimulating signal into body tissue comprising a first signal having a first frequency and a second signal having a second frequency to effectively enable the combined signal to reach different depths of the tissue as desired for the particular application (0045).  Wahlgren et al teaches at least three signals 208, 212, and 216 outputted from three signal frequency generators 206, 210, and 214 considered at the first time (0045).  

Further, since applicant does not appear to place any criticality towards the limitation of obtaining the conductance measurements in combination together as solving a particular problem, conferring a specific advantage, or producing a specific result, since the specification explicitly discloses the frequency signals can be introduced separated in time (0015 publication), which would lead to the conductance measurements being obtained separated in time, it would be obvious to one of ordinary skill in the art to have the conductance measurements obtained in combination as an equally as effective means of introducing said frequency signals and subsequently obtaining the conductance measurements, and for advantages such as quicker processing time.

Kassab in view of Gopakumaran et al and Wahlgren et al such disclose the invention above but do not expressly disclose deconvoluting the plurality of conductance measurements associated with the combined signal to determine separate conductance measurements for each frequency of the plurality of frequencies of the combined signal.  Drinan et al teach that it is well known in the art to use a deconvolution device to filter output frequencies of an analogous bioelectric impedance signal that contains multiple frequencies to obtain a measurement result as an equally as effective manner of determining the result vs using a serial method with the frequencies individually, seen in Figure 2 (0026).  Since Kassab as modified by Gopakumaran et al and Wahlgren et al use a combined multi-frequency signal, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a 

Claim 2, 10: Kassab discloses the step of: generating a profile of the luminal organ using the calculated cross-sectional area, i.e. performing the steps at a second location (0079).
Claim 3: Kassab discloses the conductivity of blood within the luminal organ is determined by operating the detector of the detection device within a catheter 20 of Figure 1 positioned within the luminal organ by obtaining a conductance measurement within the catheter having a known diameter (abst, 0075-0137, Claim1-4). 
Claim 4, 10: Kassab discloses by positioning the at least part of the detection device into the luminal organ wherein the detector comprises the two detection electrodes positioned in between two excitation electrodes 25, 27, wherein the known distance between the two detection electrodes is at least 0.5 mm (0062). 

Claims 11-13 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kassab (US Pub No. 20090204029) in view of Gopakumaran et al (US Pat 5882312), Wahlgren et al (US Pub No. 20090157149), Drinan et al (US Pub No. US 20040019292), and Feldman et al (US Pub No. 20090210020).

In regard to Claims 11-13, 16-17, and 19, Kassab  in combination with Gopakumaran et al and Wahlgren et al disclose in the same manner as discussed with regard to Claim 1 above, a single solution injection method to obtain a parallel tissue conductance within a luminal organ, the method comprising the steps of: introducing at least part of a detection device into a luminal organ at a first location, the detection device comprising: a detector and one or more excitation electrodes, a frequency generator for generating signals having at least two frequencies, and a stimulator connected with the one or more electrodes and the detector; operating the stimulator to apply current to the detection device; introducing a dual frequency stimulating signal into the luminal organ through operation of the detection device and the frequency generator thereof, the dual frequency stimulating signal comprising a first signal having a first frequency and a second signal having a second frequency; administering an injection of a solution having a known conductivity into the luminal organ at the detector of the detection device; obtaining an output conductance at the first location using the detector, the output conductance comprising a first conductance value and a second conductance value, the output conductance indicative of a conductance of the solution; and calculating a parallel tissue conductance and a cross-sectional area of the luminal organ at the first location using a data acquisition and processing system in communication with the detection device, the data acquisition and processing system programmed to calculate the parallel tissue conductance and the cross-sectional area that is in communication with the detection device, based in part upon the output conductance, the conductivity of the injected solution, a known distance between detection electrodes of the detector of the detection device as elaborated above such that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the invention of Kassab introduce the second signal having a second frequency through the detection device and then measuring an output conductance of the first signal and the second signal at the first location using the detector as taught by Gopakumaran et al such that the first and second signal are introduced in a combined signal as taught by Wahlgren et al such that the subsequent parallel tissue conductance and cross sectional area of the luminal organ are calculated based on the output conductance to provide a more efficient method of calculating the output conductance using multiple signals (by introducing them in combination versus separately) that advantageously penetrate into the proper depth of tissue as desired.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to calculate the parallel tissue conductance and cross sectional area of the luminal organ without administering an additional injection of a solution at the first location because the use of a dual frequency signal would take the place of the additional injection, allowing the method to be performed more quickly and efficiently with only one injection of the solution.  One of ordinary skill in the art would at once envision that 

12. the frequency generator is selected from the group consisting of an arbitrary waveform generator or two signal generators as taught by Wahlgren et al, who teaches at least three signals 208, 212, and 216 outputted from three signal frequency generators 206, 210, and 214 (0045).
13.    wherein the first conductance value of Kassab corresponds to the first frequency and the second conductance value corresponds to the second frequency as taught by Gopakumaran at al.
16.    wherein the first signal and the second signal are repeatedly alternated to form a multiplexed signal as taught by Gopakumaran et al abst.
17.    wherein the first signal and the second signal are combined to form a combined signal as taught by Wahlgren et al.
19.    Kassab discloses the detector comprises two detection electrodes positioned in between the one or more excitation electrodes, wherein the one or more excitation electrodes are capable of producing an electrical field (abst, 0075-0137, 0141, Claim 1-4).

However, Kassab in combination with Gopakumaran et al and Wahlgren et al do not expressly disclose without administering an additional injection of solution at the first location; so that the cross-sectional area can be calculated based on data obtained at one time.  

Further, since applicant does not appear to place any criticality towards the limitation of obtaining the conductance measurements in combination together as solving a particular problem, conferring a specific advantage, or producing a specific result, since the specification explicitly discloses the frequency signals can be introduced separated in time (0015 publication), which would lead to the conductance measurements being obtained separated in time, it would be obvious to one of ordinary skill in the art to have the 

Kassab in combination with Gopakumaran et al, Wahlgren et al, and Feldman et al disclose the invention above but do not expressly disclose deconvoluting the output conductance comprising the mixed signal of multiple conductance measurements to determine separate first and second conductance values from the mixed signal.  Drinan et al teach that it is well known in the art to use a deconvoluting to obtain measured outputs from a burst, i.e. combined signal, of frequencies of an analogous bioelectric impedance signal that contains multiple frequencies as an equally as effective manner of determining the measurement output for each frequency vs using a serial method with the frequencies individually, seen in Figure 2 (0026).  Since Kassab as modified by Gopakumaran et al and Wahlgren et al use a combined multi-frequency signal, it would have been obvious to one of ordinary skill in the art at the time the invention was made to deconvolute the output conductance comprising the mixed signal of the multiple conductance measurements as taught by Drinan et al, to effectively determine separate conductance measurements for each frequency of the dual frequency combined signal as an equally as effectively way to filter out the signals to obtain a first conductance value and a second conductance value from the output conductance or mixed signal resulting from the dual frequency stimulating signal and thus calculate the parallel tissue conductance.


Regarding Claim 20, Kassab in combination with Gopakumaran et al, Wahlgren et al, Feldman et al, and Drinan et al disclose the method further comprises the steps of:
moving the detection device to a second location within the luminal organ; administering an injection of the solution into the luminal organ at the detector of the detection device; measuring a second output conductance at the second location using the detector, the second output conductance indicative of a conductance of the solution and comprising a third conductance value and a fourth conductance value, wherein the third conductance value corresponds to the first frequency and the fourth conductance value corresponds to the second frequency; calculating a second parallel tissue conductance at the second location using the data acquisition and processing system based in part upon the second output conductance, the conductivity of the injected solution, and the known distance between the detection electrodes of the detector of the detection device; calculating a second cross-sectional area of the luminal organ at the second location using the data acquisition and processing system; and further generating a profile of the luminal organ indicative of the first location and the second .


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant’s main contention appears to be that there are up to five references which suggests the rejection is based on improper hindsight.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, although .
Specifically, it is noted that while applicant contends that Drinan et al does not teach specifically teach deconvoluting conductance measurements, Drinan et al is not used to teach such and does not need to teach such because the general manner of determining cross sectional area or parallel conductance of a luminal organ from conductance measurements is already taught by Kassab in the exact same manner as the instant invention (Kassab is the inventor of both the prior art and the present invention).  Furthermore, proper obviousness includes applying known techniques to different applications, i.e. applying the deconvoluting of Drinan et al to that of Kassab as modified by Gopakumaran at al and Wahlgren et al (and Feldman et al).  Moreover, Drinan et al clearly qualify as analogous art as pertaining to both a similar technical field of endeavor, i.e. bioelectric impedance signals, as well as applicant’s problem solving area, i.e. deconvoluting said bioelectric impedance signals resulting from a plurality of frequencies, as an equally as effective way of providing said output vs using a serial method with the frequencies individually, seen in Figure 2 (0026).  It is submitted that the explicit teaching of Drinan et al to deconvolute the output signals from a plurality (burst) of frequencies versus providing the output individually/in series is exactly the improvement provided in the instant invention.  Therefore, it is submitted that not only is Drinan et al analogous prior art, Drinan et al also provides strong motivation to perform the same technical advantage of deconvoluting in the instant application.  Therefore, the use of Drinan et al is maintained.
As best understood, applicant has not invented a novel manner of providing “a combined signal” nor a resulting “mixed signal” of multiple conductances, and that the process of deconvoluting is also not different or distinct from what is known in the signal processing art, for example for bioimpedance signals (Drinan et al).  Therefore, it is submitted that the combination of Gopakumaran et al and Wahlgren et al with Kassab make obvious the use of a combined/dual frequency signal, the resulting mixed output signal of multiple conductances, and then deconvoluting said output to provide the individual conductance measurements for each frequency.  Also see the 112 rejections above.  Therefore, the rejection is maintained.
It is noted that applicant has not addressed the previous 112 rejection for Claim 12.  Therefore, it is maintained.
The other previous 112 rejections are withdrawn in light of applicant’s amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791






/DEVIN B HENSON/Primary Examiner, Art Unit 3791